Citation Nr: 1547660	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-02 986	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder with major depressive disorder (PTSD).

2.  Entitlement to service connection for asthma.

3.  Entitlement to an initial compensable disability rating prior to February 28, 2014, and to a disability rating greater than 10 percent from February 28, 2014, for hypertension.   

4.  Entitlement to a disability rating greater than 20 percent for cervical spine disability.

5.  Entitlement to a disability rating greater than 20 percent for low back disability.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement increased ratings for hypertension, low back disability, and cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeals for entitlement to a disability rating greater than 70 percent for PTSD and entitlement to service connection for asthma is requested.





CONCLUSION OF LAW

The criteria for withdrawal of the appeals of entitlement to a disability rating greater than 70 percent for PTSD and entitlement to service connection for asthma by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn in writing in an October 2015 statement the appeals of entitlement to a disability rating greater than 70 percent for PTSD and entitlement to service connection for asthma.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeals of entitlement to a disability rating greater than 70 percent for PTSD and entitlement to service connection for asthma are dismissed.
  

REMAND

In a November 2012 rating decision, the RO granted entitlement to service connection for hypertension and assigned an initial noncompensable rating, and the Veteran submitted a timely notice of disagreement in November 2012, which, when liberally construed, indicated that he wished to appeal the determination as to the initial disability rating for hypertension.  In a June 2015 rating decision, the RO granted an increased evaluation of 10 percent for hypertension effective February 28, 2014.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation for hypertension remains in appellate proceedings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Also, in a June 2013 rating decision, the RO denied entitlement to disability ratings greater than 20 percent for the cervical spine disability and for the low back disability, and the Veteran submitted a timely notice of disagreement in July 2013, which, when liberally construed, indicated that he wished to appeal the determinations as to the cervical spine disability and low back disability. 

Because the RO has not yet issued a statement of the case regarding these aforementioned issues in response to the Veteran's notices of disagreement, the Veteran must be issued a statement of the case regarding the issues of entitlement to increased ratings for the cervical spine disability and low back disability.  Manlicon v. West, 12 Vet. App. 238 (1999).  These issues are not withdrawn pursuant to the Veteran's October 2015 statement, in which he requested, through his representative, a withdrawal of all issues on appeal per 38 C.F.R. § 20.204.  See 38 C.F.R. § 20.200 (providing that an appeal consists of a timely filed Notice of Disagreement and, after a Statement of the Case has been issued, a timely filed Substantive Appeal); 38 C.F.R. § 20.204 (providing how an appeal may be withdrawn); see also Manlicon, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the issues of entitlement to an initial compensable disability rating prior to February 28, 2014, and to a disability rating greater than 10 percent from February 28, 2014, for hypertension, which was denied in a November 2012 rating decision and with which the Veteran submitted a notice of disagreement in November 2012; and, entitlement to disability ratings greater than 20 percent for the cervical spine disability and the low back disability, both of which were denied in a June 2013 rating decision and with which the Veteran submitted a notice of disagreement in July 2013.

Inform the Veteran that he must perfect a timely appeal for these issues to be considered by the Board.  If, and only if, the Veteran perfects the appeals, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



		
Bethany L. Buck
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


